Citation Nr: 1138512	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  05-12 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total rating based on individual unemployability.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active military duty from October 1966 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is remanded to the Department of Veterans Affairs Regional Office. 


REMAND

In March 2007, the Board denied the Veteran's claim of entitlement to a total rating based on individual unemployability (TDIU) consequent to the findings from an August 2004 VA examination.  Subsequent to that decision, the Veteran appealed to the Court of Appeals for Veterans Claims (Court).

In November 2008, based on a Joint Motion for Partial Remand (Joint Motion), the Court remanded the Board's March 2007 decision with respect to the issue of entitlement to TDIU for further development in compliance with the directives of the Joint Motion.  Specifically, the Joint Motion found that the August 2004 VA examiner's opinion as to the Veteran's inability to obtain and maintain gainful employment was not based on the Veteran's service-connected disabilities alone.  As such, the Court directed the Board to address whether it was necessary to seek another medical opinion as to how the Veteran's employability was affected by his service-connected disabilities.

In August 2009, the Board remanded the above-captioned claim for further development.  The Board directed the RO to request that the Veteran submit or identify additional relevant evidence in support of his claim, and directed the RO to afford the Veteran another VA examination.

In September 2009, the RO sent the Veteran a letter requesting that he submit or identify relevant evidence that had not already been associated with his claims file.

In January 2010, the Veteran underwent a VA examination to ascertain whether his service-connected disabilities prevented him from obtaining or retaining substantially gainful employment commensurate with his education and experience.  At the time of the examination, service connection was in effect for tinnitus, which was rated as 10 percent disabling, and right ear hearing loss, which was assigned a noncompensable rating.  After a thorough audiological examination, the diagnosis was moderate to moderately-severe right ear sensorineural hearing loss, and no measurable response in the Veteran's left ear.  The examiner then opined:

Today's results are unchanged as compared to previous testing.  The [V]eteran's current level of hearing loss and tinnitus does not prevent him from obtaining or maintaining gainful employment consistent with his education and occupational experience.

Although the examiner addressed the salient issue presented by the Veteran's case, the examiner did not provide an explanation as to how that conclusion was reached or state upon what evidence it was based.  As such, the Board finds that the January 2010 VA examination is inadequate for purposes of determining entitlement to TDIU.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008)(holding that a medical opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999).

Additionally, the examiner's use of the phrase, "The [V]eteran's current level of hearing loss," did not adequately distinguish between the Veteran's service-connected right ear hearing loss and his nonservice-connected left ear hearing loss.  Despite the apparent inclusion of the Veteran's severe left ear hearing loss, the examiner still found that the Veteran was not prevented from obtaining or retaining substantially gainful employment consistent with his education and experience.  It is, thus, reasonable to conclude that removal of the Veteran's left ear hearing loss from consideration will not result in a favorable opinion with respect to this claim of entitlement to TDIU.  However, even though the Veteran was not prejudiced by the inclusion of the his nonservice-connected left ear, the Board finds that the examination did not substantially comply with the directives of the August 2009 remand, especially in light of the November 2008 Joint Motion.  See Stegall v. West, 11 Vet. App. 268 (1998).

Based on the above, the Board finds that the RO did not substantially comply with the directives of the August 2009 remand.  Id.  Consequently, a remand is warranted for corrective actions.  Specifically, the RO must attempt to obtain a supplemental opinion from the January 2010 VA examiner or afford the Veteran another VA examination.

Accordingly, the case is remanded for the following action:

1.  The RO must request that the January 2010 VA examiner provide a supplemental opinion as to whether the Veteran is unable to obtain and retain employment consistent with his education and occupational experience due solely to his service-connected disabilities, irrespective of age and any nonservice-connected disorders, to include his left ear hearing loss.  

The examiner must provide a thorough rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  The report prepared must be typed.

2.  If the January 2010 VA examiner is unavailable to render the requested supplemental opinion, the RO must make arrangements with the appropriate VA medical facility for the Veteran to undergo another VA examination.  After a review of the entire evidence of record, the examiner must provide an opinion as to whether the Veteran is unable to obtain and retain employment consistent with his education and occupational experience due solely to his service-connected disabilities, irrespective of age and any nonservice-connected disorders, to include his left ear hearing loss.  

A thorough rationale for any opinion expressed, to include citation to specific medical documents in the claims file and supporting clinical findings, must be included in the examination report.  The report prepared must be typed.

3.  If a new VA examination is necessary, the RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Once the above action has been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matter the Board has remanded herein.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

